Lumpkin, J.
Under the decision of this court in tlhe present case rendered at the March term, 1895 (96 Ga. 145), the plaintiff below was 'entitled to a recovery, if the defendants acted with, malice and without probable cause in suing out and having executed the dispossessory warrant under which the plaintiff’s intestate was ejected from the premises in controversy. This *276being so, and there being evidence to authorize a funding that they did so act, the judge, who tried the case without the •intervention of a jury, was warranted in rendering a judgment in the plaintiff’s favor; and in view of the entire evidence, this court is not prepared to hold that the judgment he did render was excessive in amount. Jiidgment affvnned.
July 27, 1896.
Action for damages. Before Judge Westmoreland. City court of Atlanta. September term, 1895.
Brandon & Arkwright, for plaintiffs in error.
Arnold & Arnold and C. D. Hill, contra.